EXHIBIT 10.22

ACUCELA INC.


Date __, 2015
[Optionee]
[Address]    
Dear [Optionee]:
I am pleased to inform you that the Board of Directors (the “Board”) of Acucela
Inc. (the “Company”) has approved (i) vesting acceleration and (ii) extension of
the post-termination exercise period for stock options (“Options”) you hold
under the Company’s 2012 Equity Incentive Plan (the “Plan”). Pursuant to this
letter agreement (the “Amendment Letter”), the Company is providing you the
opportunity to amend your Options to provide for accelerated vesting and
extension of the post-termination exercise period upon certain terminations of
your employment following a Change In Control of the Company. For purposes of
this Amendment Letter, Company is intended to include any subsidiary, successor
corporation or parent of the Company. Terms not otherwise defined in this
Amendment Letter will have the meaning ascribed to them in the Plan and the
agreements evidencing your Options.
By signing this Amendment Letter you agree that each of the Options you hold
under the Plan will be amended to provide for the following.
Vesting Acceleration
In the event of a Change In Control of the Company and your employment is
terminated by the Company without Cause or you terminate your employment with
the Company for Good Reason within twelve (12) months of the consummation of a
Change In Control (a “Qualifying Termination”), then one hundred percent (100%)
of your then unvested Options shall become vested and exercisable (the
“Acceleration”).


Extension of Post-Termination Exercise Period
If you are Terminated for any reason other than death, Disability or for Cause,
then you may exercise your Options only to the extent that such Options are
exercisable as to Vested Shares upon the Termination Date or as otherwise
determined by the Committee. Such Options must be exercised by you, if at all,
as to all or some of the Vested Shares calculated as of the Termination Date or
such other date determined by the Committee, within the earlier of (A) twelve
(12) months after the Termination Date or (B) the remaining term under the
Option, but in any event, no later than the expiration date of the Option. (the
“Extension”).
The Acceleration and the Extension are subject to you executing and not revoking
a release of claims in favor of the Company. The release will be in a form
prescribed by the Company. You must execute and return the release on or before
the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline will in no event be later than sixty (60) days
after your Qualifying Termination or the date of your termination of employment.
If you fail to return the release on or before the Release Deadline, or if you
revoke the release, then you will not be entitled to the Acceleration or the
Extension.
Please note that if you sign this Amendment Letter any Options that you hold
that are incentive stock options shall automatically convert to nonstatutory
stock options. This means that your Options that are incentive

    



--------------------------------------------------------------------------------






stock options will no longer qualify for preferential tax treatment. Following
their amendment, your incentive stock options will be nonstatutory stock options
and will be taxed as such. We suggest you seek the advice of your tax advisor so
that you understand the tax implications that accepting this Amendment Letter
will have on your Options
“Cause” shall have the meaning as set forth in the Plan.
“Change In Control” means an Acquisition (as defined in the Plan) or Other
Combination (as defined in the Plan”).
“Good Reason” means the occurrence of any of the following, in each case taken
without your written consent: (i) a material reduction in your duties, authority
or responsibilities, it being understood that a reduction in your
responsibilities or authority shall not constitute Good Reason if there is no
demotion in your title or position or reduction of the scope of your duties
within the Company; (ii) a material reduction in your base salary (and for
purposes hereof, “material” means a reduction greater than 10% other than an
equivalent percentage reduction in annual base salaries that applies to
similarly situated employees of the Company); or (iii) the relocation of the
Company’s principal place of business to a location that is outside a 50 mile
radius of the Company’s principal place of business as of the date immediately
prior to such relocation. Notwithstanding the foregoing, you cannot terminate
your employment for Good Reason unless you (A) have provided written notice to
the Company of the existence of the circumstances providing grounds for
termination for Good Reason within thirty (30) calendar days of the initial
existence of such grounds, (B) the Company has failed to cure such circumstances
within thirty (30) calendar days after receipt of such notice, and (C) you
resigns your employment within thirty (30) calendar days of such 30-day cure
period.


This Amendment Letter will serve as an amendment to your Option and the
agreements thereunder only to the extent required to implement the Acceleration
and the Extension. By executing this Amendment Letter, you agree to be bound by
all terms and conditions described herein. Other than as amended by Amendment
Letter, your option remains subject to all of the terms and conditions of the
Plan and the agreements evidencing your Options.
This Amendment Letter will become effective as of the date it is signed by you
and may only be modified by written agreement between you and the Company. This
Amendment Letter is intended to be interpreted and operated to the fullest
extent possible so that the benefits hereunder shall be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or shall comply with the requirements of such section, and the
Company does not warrant or guarantee such exemption or compliance. Any
reference to a termination of employment is intended to constitute a separation
from service within the meaning of Section 409A. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Washington (other than their choice-of-law provisions).
You acknowledge and represent that you have consulted your tax advisor, if any,
as you deemed advisable in connection with this Amendment Letter and that you
are not relying upon the Company for any tax or legal advice.
You must return this Amendment Letter within twenty (20) days of the date
hereof. If you do not return this Amendment Letter within such period of time,
then, your Options will not be amended to provide for the Acceleration and the
Extension.
[Signature Page Follows]

    
        

--------------------------------------------------------------------------------








You may indicate your agreement with these terms and accept this Amendment
Letter by signing and dating below.


Very truly yours,
ACUCELA INC.
By:
 
 
[Name]
 
[Title]



Accepted and Agreed To:
 
Signature of Optionee
 
Print Name of Optionee
 
Date




    
        